

Exhibit 10.18




































MERCK & CO., INC.


PLAN FOR DEFERRED PAYMENT OF


DIRECTORS' COMPENSATION


(Effective as Amended and Restated January 1, 2020)

































--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






TABLE OF CONTENTS










Page


Article I     Purpose     1


Article II     Election of Deferral, Investment Alternatives and Distribution
Schedule     1


Article III     Valuation of Deferred Amounts     3


Article IV     Redesignation Within a Deferral Account     5


Article V     Payment of Deferred Amounts     6


Article VI     Designation of Beneficiary     6


Article VII     Plan Amendment or Termination     7


Article VIII    Section 409A Compliance     7


Article IX    Effective Date     7





















































--------------------------------------------------------------------------------





MERCK & CO., INC.
PLAN FOR DEFERRED PAYMENT OF
DIRECTORS' COMPENSATION


I.    PURPOSE


The Merck & Co., Inc. Plan for Deferred Payment of Directors’ Compensation
(“Plan”) provides an unfunded arrangement for directors of Merck & Co., Inc.,
formerly known as Schering‑Plough Corporation (“Merck” or the “Company”) prior
to the closing date (“Closing Date”) of the Agreement and Plan of Merger dated
as of March 8, 2009, as amended, by and among Merck & Co., Inc., Schering-Plough
Corporation, SP Merger Subsidiary One, Inc. and SP Merger Subsidiary Two, Inc.
(the “Transactions”), other than directors that are current employees of the
Company or its subsidiaries, to value, account for and ultimately distribute
amounts deferred (i) voluntarily in case of annual retainers and Board and
committee meeting fees, if any, and (ii) mandatorily in certain other cases as
described herein. Prior to the Closing Date, the predecessor to this Plan
provided identical benefits to directors of Merck Sharp & Dohme Corp. (formerly
Merck & Co, Inc. prior to the Closing Date) (“MSD”).


II.
ELECTION OF DEFERRAL, INVESTMENT ALTERNATIVES AND DISTRIBUTION SCHEDULE



A.
Election of Voluntary Deferral Amount



1.
Prior to December 31 of each year, each director may irrevocably elect (an
“Initial Election”) to defer, until termination of service as a director or
later, 50% or 100% of each of the following (together, the “Voluntary Deferral
Amount”) with respect to the 12 months beginning April 1 of the next calendar
year after such Initial Election:



(a) Board retainer
(b) Lead Director retainer
(c) Committee Chairperson retainer
(d) Audit Committee member retainer, and
(e) Board and committee meeting fees, if any.


2.
Prior to commencement of duties as a director or within the first 30 days
following commencement of services, a director newly elected or appointed to the
Board during a calendar year may make an Initial Election for the portion of the
Voluntary Deferral Amount applicable to such director's first year of service
(or part thereof).



3.
The Voluntary Deferral Amount shall be credited as follows: (1) Board and
committee meeting fees, if any, that are deferred are credited as of the last
business day of each calendar quarter; (2) if the Board retainer, Lead Director
retainer, Committee Chairperson retainer and/or Audit Committee member retainer
are deferred, a pro-rata share of the deferred retainer is credited as of the
last business day of each calendar quarter. The dates as of which the Voluntary
Deferral Amount, or parts thereof, are credited to the director's deferred
account are hereinafter referred to as the Voluntary Deferral Dates.





1



--------------------------------------------------------------------------------






4.
Once an Initial Election is made, including, effective December’s 2008,
elections made by directors of MSD prior to the Transactions, it shall continue
to apply in successive years on the same terms and conditions until the director
makes a new Initial Election.



5.
Certain directors (the “Schering Directors”) who were directors of
Schering‑Plough Corporation on the Closing Date of the Transactions continued
service following the Closing Date. Anything in the Plan to the contrary
notwithstanding, the Schering Directors were first eligible to elect Voluntary
Deferrals by December 31 of the year that includes the Closing Date. That
initial election may not apply earlier than January 1 of the following year and
shall continue through April 1 of the second year following the Closing Date.



B.
Mandatory Deferral Amount



1.
As of the Friday following the Company’s Annual Meeting of Shareholders (the
“Mandatory Deferral Date”), each director will be credited with an amount
equivalent to the annual cash retainer for the 12 month period beginning on the
April 1 preceding the Annual Meeting; provided, however, that effective for the
12-month period beginning April 1, 2020 and thereafter, such credit shall
instead equal $200,000 (the “Mandatory Deferral Amount”). The Mandatory Deferral
Amount will be measured by the Merck Common Stock account.



2.
A director newly elected or appointed to the Board after the Mandatory Deferral
Date will be credited with a pro rata portion of the Mandatory Deferral Amount
applicable to such director's first year of service (or part thereof). Such pro
rata portion shall be credited to the director's account as of the first day of
such director's service.



3.
For purposes of the Mandatory Deferral Amount, the Schering Directors shall be
treated as if newly elected or appointed to the Board as of the Closing Date.



C.
Automatic Deferral of Executive Committee Fees



Between June 2005, and April 2007, directors of MSD who served as either
Chairperson or member of the Board’s Executive Committee, in lieu of any cash
payment for such service, were credited with an amount provided by way of
retainer or meeting fees (the “Automatic Deferral Amount”). The Automatic
Deferral Amount is measured by the Merck Common Stock account.


D.
Election of Investment Alternatives



Each Initial Election shall include an election as to the investment
alternatives by which the value of amounts deferred will be measured in
accordance with Article III, below. Investment alternatives available under this
Plan shall be the same as the investment alternatives available from time to
time under the Merck & Co., Inc. Deferral Program (the “Executive Deferral
Program”); provided, however, that at all times there shall be a Merck Common
Stock fund. All investment alternatives


2



--------------------------------------------------------------------------------




other than Merck Common Stock are referred to herein as “Other Investment
Alternatives.”


E.     Initial Election of Distribution Schedule


An Initial Election shall include an election of the year during which the
Distribution Date (as defined below) shall occur and shall apply to all
Voluntary Deferral Amounts, Mandatory Deferral Amounts and Automatic Deferral
Amounts credited during the same period. The Distribution Date shall be the 15th
day of the month (or, if such day is not a business day, the next business day)
of a calendar quarter following the Director’s termination of service as a
director or such number of years thereafter as would be permitted for
distributions elected under the Executive Deferral Program.


F.
Changes to Distribution Schedule



If and to the extent that participants in the Executive Deferral Program are
permitted to make re-deferral elections from time to time, participants in this
Plan may elect to defer their Distribution Dates subject to the same
restrictions applicable under the Executive Deferral Program; provided, however,
that no re-deferral election may have the effect of accelerating a distribution
prior to a director’s termination of service or death.


G.
Unforeseeable Emergency



The Committee shall distribute a participant's deferred amounts if and to the
extent a participant applies to receive a distribution due to an Unforeseeable
Emergency as defined in Treas. Reg. Sec. 1.409A-3(i) or successor thereto. A
participant wishing a hardship distribution must provide the Committee or its
delegate with sufficient evidence to prove compliance with Treas. Reg. Sec.
1.409A-3(i). Such a participant’s entire account balance may be distributed to
satisfy such Unforeseeable Emergency without regard to whether it is invested
wholly or partially in Merck Common Stock.




III.    VALUATION OF DEFERRED AMOUNTS


A.
Merck Common Stock



1.
Initial Crediting. The annual Mandatory Deferral Amount shall be used to
determine the number of full and partial shares of Merck Common Stock that such
amount would purchase at the closing price of the Common Stock on the New York
Stock Exchange (“NYSE”) on the Mandatory Deferral Date.



The Automatic Deferral Amount is used to determine the number of full and
partial shares of Merck Common Stock that such amount would have purchased at
the closing price of the Common Stock on the NYSE.




3



--------------------------------------------------------------------------------




That portion of the Voluntary Deferral Amount allocated to Merck Common Stock
shall be used to determine the number of full and partial shares of Merck Common
Stock that such amount would purchase at the closing price of the Common Stock
on the NYSE on the applicable Voluntary Deferral Date.


This Plan is unfunded: at no time will any shares of Merck Common Stock be
purchased or earmarked for such deferred amounts nor will any rights of a
shareholder exist with respect to such amounts.


2.
Dividends. Each director's account will be credited with the additional number
of full and partial shares of Merck Common Stock that would have been
purchasable with the dividends on shares previously credited to the account at
the closing price of the Common Stock on the NYSE on the date each dividend was
paid.



3.
Distributions. Distributions from the Merck Common Stock account will be valued
at the closing price of Merck Common Stock on the NYSE as of the Distribution
Date.



4.
For purposes of valuation of Merck Common Stock, if Merck Common Stock is no
longer traded on the NYSE, but is publicly traded on any other exchange,
references to NYSE shall mean such other exchange. If Merck Common Stock is not
publicly traded and if the Governance Committee of the Board of Directors
(formerly known as the Committee on Corporate Governance) determines that a
measurement of Merck Common Stock on any Mandatory or Voluntary Deferral Date or
Distribution Date would not constitute fair market value, then the Committee
shall decide on the date and method to determine fair market value, which shall
be in accord with any requirements set forth under Section 409A or any successor
thereto.



B.
Other Investment Alternatives



1.    Initial Crediting. The amount allocated to each Other Investment
Alternative shall be used to determine the full and partial Other Investment
Alternative shares that such amount would purchase at the closing net asset
value of the Other Investment Alternative shares on the Mandatory or Voluntary
Deferral Date, whichever is applicable. The director’s account will be credited
with the number of full and partial Other Investment Alternative shares so
determined.


At no time will any Other Investment Alternative shares be purchased or
earmarked for such deferred amounts nor will any rights of a shareholder exist
with respect to such amounts.


2.
Dividends. Each director’s account will be credited with the additional number
of full and partial Other Investment Alternative shares that would have been
purchasable, at the closing net asset value of the Other Investment Alternative
shares as of the date each dividend is paid on the Other Investment Alternative
shares, with the dividends that would have been paid on the number of shares
previously credited to such account (including pro rata dividends on any partial
shares).





4



--------------------------------------------------------------------------------




3.
Distributions. Other Investment Alternative distributions will be valued based
on the closing net asset value of the Other Investment Alternative shares as of
the Distribution Date.







C.
Adjustments



In the event of a reorganization, recapitalization, stock split, stock dividend,
combination of shares, merger, consolidation, rights offering or any other
change in the corporate structure or shares of the Company or an Other
Investment Alternative, the number and kind of shares or units shall be adjusted
accordingly.


IV.
REDESIGNATION WITHIN A DEFERRAL ACCOUNT



A.    General


A director may redesignate how his or her account is invested among the Other
Investment Alternatives (a “Redesignation”). A Redesignation affects only the
Investment Alternatives; it does not affect the timing of distributions from the
Plan. Except as provided in Section G. of Article II, amounts deferred using the
Merck Common Stock method and any earnings attributable to such deferrals may
not be redesignated prior to the first anniversary of the termination of the
director’s service. The change will be effective at the closing price as of (i)
the day when the redesignation request is received pursuant to administrative
guidelines established by the Human Resources Financial Services area provided
the request is received prior to the close of the NYSE on such day or (ii) the
next following business day if the request is received when the NYSE is closed.


B.    When Redesignation May Occur


1.
During Active Service. There is no limit on the number of times a director may
Redesignate the portion of his/her deferred account permitted to be
Redesignated. Each such request shall be irrevocable and can be Redesignated in
whole percentages or as a dollar amount.



2.
After Death. Following the death of a director, the legal representative or
beneficiary of such director may Redesignate subject to the same rules as for
active directors set forth in Article IV, Section B.1.



C.    Valuation of Amounts to be Redesignated


The portion of the director's account to be Redesignated will be valued at its
cash equivalent and such cash equivalent will be converted into shares or units
of the Other Investment Alternatives. For purposes of such Redesignations, the
cash equivalent of the value of the Other Investment Alternative shares shall be
the closing net asset value of such Other Investment Alternative as of (i) the
day when the Redesignation request is received pursuant to administrative
guidelines established by the Human Resources Financial Services area of the
Treasury department,


5



--------------------------------------------------------------------------------




provided the request is received prior to the close of the NYSE on such day or
(ii) the next following business day if the request is received when the NYSE is
closed.








V.
PAYMENT OF DEFERRED AMOUNTS



A.
Payment



All payments to directors of amounts deferred will be in cash as of the
Distribution Date. Distributions shall be pro rata by investment alternative.
Distributions shall be paid as soon as administratively feasible after the
Distribution Date.


B.
Forfeitures



A director's deferred amount attributable to the Mandatory Deferral Amount and
earnings thereon shall be forfeited upon his or her removal as a director or
upon a determination by the Governance Committee, in its sole discretion that, a
director has:


(i)
joined the Board of, managed, operated, participated in a material way in,
entered employment with, performed consulting (or any other) services for, or
otherwise been connected in any material manner with a company, corporation,
enterprise, firm, limited partnership, partnership, person, sole proprietorship
or any other business entity determined by the Governance Committee in its sole
discretion to be competitive with the business of the Company, its subsidiaries
or its affiliates (a "Competitor");



(ii)
directly or indirectly acquired an equity interest of 5 percent or greater in a
Competitor; or



(iii)
disclosed any material trade secrets or other material confidential information,
including customer lists, relating to the Company or to the business of the
Company to others, including a Competitor.



VI.    DESIGNATION OF BENEFICIARY


In the event of the death of a director:


A.    The deferred amount at the date of death shall be paid to the last named
beneficiary or beneficiaries designated by the director, or, if no beneficiary
has been designated, to the legal representative of the director's estate.


B.    A lump sum distribution of any remaining account balance will be made to
the director’s beneficiary or estate’s legal representative as soon as
administratively feasible following such death, whether or not the director was
in service at the time of death or has commenced to receive payments of his or
her account balance. The Distribution Date of such a distribution shall be the
15th day of the month (or, if such day is not a business day,


6



--------------------------------------------------------------------------------




the next business day) of the calendar quarter following the date the Company
learns of such death.










VII.    PLAN AMENDMENT OR TERMINATION


The Governance Committee shall have the right to amend or terminate this Plan at
any time for any reason.


VIII.    SECTION 409A COMPLIANCE


Anything in the Plan to the contrary notwithstanding, the Plan shall comply with
Section 409A of the Internal Revenue Code of 1986, as amended (or any successor
thereto) (the “Code”) and shall be interpreted in accordance therewith. Any
payment called for under the Plan as of or as soon as administratively feasible
on or after a designated date shall be made no later than a date within the same
tax year of a director, or by March 15 of the following year, if later (or such
other time as permitted in Treas. Reg. Sec. 1.409A‑3(d) or any successor
thereto); provided further, that the director is not permitted to change the
taxable year of payment, except in accordance with Article II, Section F and
Section 409A of the Code. Where the Plan’s obligation to pay is unclear,
including a dispute about who is the proper beneficiary of a director who dies,
payment shall be made as soon as administratively feasible after the Program’s
obligation becomes clear and at a time permitted by Treas. Reg. Sec.
1.409A-3(g)(4) or any successor thereto.


IX.    EFFECTIVE DATE.


This amendment and restatement of this plan shall be effective as of January 1,
2020.










































7

